Exhibit 10.2

 

[ex10-2_001.jpg] 

 

June 10, 2020

 

NioCorp Developments Ltd.

7000 South Yosemite Street, Suite115

Centennial, CO 80112

 

Attention: Neal Shah, CFO

 

Dear Sirs/Mesdames:

 

Re:6th Amending Agreement -
Credit Facility Agreement between NioCorp Developments Ltd. and Mark Smith

 

Pursuant to a credit facility agreement between NioCorp Developments Ltd. (the
“Borrower”) and Mark Smith (the “Lender”) dated January 16, 2017 and as amended
March 20, 2017 and February 26, 2018 and May 14, 2019 and January 10, 2020 and
April 2, 2020 (the “Credit Facility Agreement”), the Lender advanced a loan to
the Borrower on the terms and conditions set out therein.

 

The Borrower and the Lender wish to amend the Credit Facility Agreement in the
manner set forth herein.

 

INTERPRETATION

 

All words and expressions defined in the Credit Facility Agreement have the same
meaning when used herein. Reference to the Credit Facility Agreement includes
amendments thereto from time to time, including the amendments made by this
amending agreement. All references herein to sections of or schedules to an
agreement other than this amending agreement are to sections of and schedules to
the Credit Facility Agreement, unless otherwise expressly stated. Clause
headings are for reference only.

 

EFFECTIVE DATE

 

The provisions of the Credit Facility Agreement are amended as set out in this
amending agreement effective as of the date of acceptance by Borrower below.

 

AMENDMENTS

 

1.Section 1.1(b) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 1.1(b):

 

(b)“Credit Facility” means the non-revolving credit facility in the amount of up
to $3,500,000 which will be made available by the Lender to the Borrower in
accordance with the terms hereof;

 

 

 



 

2.Section 1.1(k) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 1.1(k):

 

(k)“Term” means a period commencing on the Effective Date and expiring December
15, 2020.

 

3.Section 2.7(d) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 2.7(d):

 

(d)not cause the total Principal advanced to exceed $3,500,000; and

 

MISCELLANEOUS

 

With the exception of the foregoing amendments, the Credit Facility Agreement
shall continue in full force and effect unamended.

 

This amending agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered (including by
facsimile transmission or as a pdf attachment to an e-mail) shall constitute an
original, but all such counterparts when taken together shall constitute one and
the same instrument.

 

Please indicate your acceptance of this amending agreement by signing and
returning the enclosed duplicate copy of this letter.

 

Yours truly,

 

MARK A. SMITH       /s/ Mark A. Smith  

 

Accepted by Borrower as of the 10th day of June, 2020.

 

NIOCORP dEVELOPMENTS lTD.

 

By: /s/ Neal S. Shah     Name:   Neal S. Shah     Title: Chief Financial Officer
 

 

 

 



 

 